Rao, Judge:
This appeal for reappraisement, filed by the collector of customs at the port of St. Albans, involves the question of the proper dutiable value of six live chinchillas exported from Canada to the United States. These chinchillas were invoiced as follows:
Purebred Chinchilla Female
“Gibbon Cl N 78 (660) Tattoo CL L Ear N 78 R Ear
Purebred Chinchilla Male
“Gibbon 33 1142 (654) Tattoo 33 L Ear 1142 R Ear
Purebred Chinchilla Male
“Cap Sante SLR N 135 (664) Male Tattoo SLR L Ear N 135 R Ear
Purebred Chinchilla Female
“Yamaska 1C (697) Tattoo YR L Ear Ic R Ear
Purebred Chinchilla Male
Cap Sante CL P 251 (684) Male Tattoo CL Left ear P 251 R Ear
Purebred Chinchilla Female
“Yamaska Y R P3 (691)
The first four of the chinchillas thus enumerated were entered at $350 each. The last two at $300 each. They were all appraised as entered.
This case has been submitted for decision upon an oral stipulation of fact entered into by respective counsel at the time of trial. The stipulation provides as follows :
Mr. Vale: If the Court pleases, this is a Collector’s appeal on three pairs of live chinchillas, exported, from Canada to the United States. The total invoice price and the entered value for the said chinchillas were $2,000. Subsequent investigation disclosed that the merchandise was undervalued.
After conference with the Assistant Collector of Customs, Mr. Wallace, and the Appraiser, Mr. Bingham, both of St. Albans, Vermont, and with Mr. Pierce, attorney for the importer, it was mutually agreed to enter into the following stipulation:
It is hereby stipulated and agreed by the attorneys for the respective parties hereto, subject to the approval of the Court, that at the time of exportation of the three pair of live chinchillas involved herein, such or similar merchandise was *499freely offered for sale to all purchasers in the principal markets of the country from which exported,,in the usual wholesale quantities, and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of the containers and coverings of whatever nature, and all other costs, charges, and expenses, incident to the placing the merchandise in condition, packed, ready for shipment to the United States at nine hundred dollars per pair of chinchillas.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation thereof. It is further stipulated and agreed that this case may be submitted upon the foregoing stipulation.
Mb. Piebce. We concur in the stipulation.
Upon the agreed facts, I find the export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for determining the value of said merchandise, and that such value is $900 per pair of chinchillas.
Judgment will be entered accordingly.